     Case 2:18-cr-00050 Document 53 Filed 04/12/21 Page 1 of 1 PageID #: 220



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                                CHARLESTON

UNITED STATES OF AMERICA

v.                                         CRIMINAL NOS. 2:18-00050

MARCIA EVANS

                       MEMORANDUM OPINION AND ORDER

       Pending before the court is defendant’s letter form motion

requesting early release from her term of supervised release.

(ECF No. 52). The court has considered defendant’s background,

her performance while on supervised release, and the

recommendation of the United States Probation Office.                  The United

States Attorney does not object to defendant’s motion.                   The court

is of the opinion that this is an appropriate case for early

termination of supervised release.

       Based on the foregoing, defendant’s motion is GRANTED.                   It

is therefore ORDERED that defendant be released from her term of

supervised release effective immediately.

       The Clerk is directed to send a copy of this Order to Ms.

Evans, counsel of record, to the United States Marshal for the

Southern District of West Virginia, and to the Probation Office

of this court.

       IT IS SO ORDERED this 13th day of April, 2021.

                                     ENTER:


                                                 David A. Faber
                                                 Senior United States District Judge
